      Case 1:18-cv-12031-PGG-SDA Document 42 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             7/31/2020
 Eudis Nokaidel Castillo Soto, individually
 and on behalf of others similarly situated,

                                   Plaintiff,                  1:18-cv-12031 (PGG) (SDA)

                    -against-                                  ORDER

 Daniel’s Deli & Grocery Corp. d/b/a BBC Deli
 & Grocery f/d/b/a/ Daniel’s Deli & Grocery
 et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties, it is hereby Ordered that, no later than

August 14, 2020, the parties shall file a joint letter indicating whether they will be moving forward

with settlement and, if not, setting forth their proposal for how this action shall proceed.

SO ORDERED.

DATED:         New York, New York
               July 31, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
